Launders v Steinberg (2020 NY Slip Op 00906)





Launders v Steinberg


2020 NY Slip Op 00906


Decided on February 6, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2020

Acosta, P.J., Richter, Kapnick, Mazzarelli, Moulton, JJ.


10957 155648/14

[*1] Michelle Launders, etc., Plaintiff-Respondent,
vJoel Steinberg, Defendant-Appellant.


Joel Steinberg, appellant pro se.
Schaefer Law Group, P.C., Smithtown (Wayne J. Schaefer of counsel), for respondent.

Judgment, Supreme Court, New York County (David B. Cohen, J.), entered June 14, 2018, in favor of plaintiff in the total amount of $9,071,611.19, and bringing up for review an order, same court and Justice, entered April 25, 2018, which granted plaintiff's motion to modify and renew a judgment previously entered June 10, 2004 to the extent of reducing the principal amount of the award from $15,000,000 to $4,010,660.92, and directing entry of renewal judgment in that amount with interest thereon from June 10, 2004, unanimously affirmed, without costs.
In 2007 the Court of Appeals partially vacated plaintiff's June 2004 judgment against defendant (Launders v Steinberg, 9 NY3d 930 [2007]). Accordingly, the motion court correctly modified the judgment to eliminate the $5,000,000 in compensatory damages awarded with respect to the fifth and sixth causes of action, and the $5,000,000 in punitive damages, and directed the entry of judgment in the amount of $5,000,000, representing compensatory damages awarded in connection with the seventh cause of action. The Court of Appeals held that defendant was collaterally estopped by his criminal conviction from contesting liability on the seventh cause of action, which concerned the pain and suffering endured by the decedent child in the hours preceding her death (CPLR 5015[a][5]). The motion court properly applied setoffs for the amounts received by plaintiff from defendant and through settlement of the original action against additional defendants (General Obligations Law § 15-108).
Contrary to defendant's contention, plaintiff timely filed a notice of settlement "within 60 days after the signing and filing of the decision directing that the order be settled" (Uniform Rules for Trial Cts [22 NYCRR] § 202.48[a]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 6, 2020
CLERK